                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF GEORGIA
                             SAVANNAH DIVISION


UNITED STATES OF AMERICA                 )
                                         )
v.                                       )      4:19-CR-02
                                         )
MARTINO BUXTON                           )


                                    ORDER
         Based upon the motion of the Government, and for good cause shown therein, the

Government's motion for leave of absence is GRANTED for the following dates:


             a)     October 23 -25, 2019

             b)     October 31- November 1, 2019

             c)     November 4, 2019

             d)     December 2- 6, 2019

      IT IS FURTHER ORDERED that should a hearing be set during those dates, a

substitute Assistant United States Attorney may handle the matter.


      SO ORDERED, this     1-&-      day ofO�� 2019.




                                          ONORABL CHRISTOPHER L.
                                         UNITED STATES MAGISTRATE ��ll-J: "'- .Ai!....
                                                                            f
                                         SOUTHERN DISTRICT OF GEORIGA
